                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

YVONNE WILLIAMS,

       Plaintiff,                                            Civil Action No. 18-CV-11202

vs.                                                          HON. BERNARD A. FRIEDMAN

COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
____________________/

   OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
  JUDGMENT, DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
             AND REMANDING FOR FURTHER PROCEEDINGS

               This matter is presently before the Court on cross motions for summary judgment

[docket entries 17 and 19]. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide these

motions without a hearing. For the reasons stated below, the Court shall grant plaintiff’s motion,

deny defendant’s motion, and remand the case for further proceedings.

               Plaintiff has brought this action under 42 U.S.C. § 405(g) to challenge defendant’s

decision denying her applications for social security disability and Supplemental Security Income

benefits. An Administrative Law Judge (“ALJ”) held a hearing in February 2017 (Tr. 36-64) and

issued a decision denying benefits in May 2017 (Tr. 20-31). This became defendant’s final decision

in February 2018 when the Appeals Council denied plaintiff’s request for review (Tr. 1-3).

               Under § 405(g), the issue before the Court is whether the ALJ’s decision is supported

by substantial evidence. As the Sixth Circuit has explained, the Court

               must affirm the Commissioner’s findings if they are supported by
               substantial evidence and the Commissioner employed the proper
               legal standard. White, 572 F.3d at 281 (citing 42 U.S.C. § 405(g));
               Elam ex rel. Golay v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th
               Cir. 2003); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th
               Cir. 1997). Substantial evidence is “such relevant evidence as a
               reasonable mind might accept as adequate to support a conclusion.”
               Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d
               842 (1971) (internal quotation marks omitted); see also Kyle, 609
               F.3d at 854 (quoting Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601,
               604 (6th Cir. 2009)). Where the Commissioner’s decision is
               supported by substantial evidence, it must be upheld even if the
               record might support a contrary conclusion. Smith v. Sec’y of Health
               & Human Servs., 893 F.2d 106, 108 (6th Cir. 1989). However, a
               substantiality of evidence evaluation does not permit a selective
               reading of the record. “Substantiality of the evidence must be based
               upon the record taken as a whole. Substantial evidence is not simply
               some evidence, or even a great deal of evidence. Rather, the
               substantiality of evidence must take into account whatever in the
               record fairly detracts from its weight.” Garner v. Heckler, 745 F.2d
               383, 388 (6th Cir. 1984) (internal citations and quotation marks
               omitted).

Brooks v. Comm’r of Soc. Sec., 531 F. App’x 636, 640-41 (6th Cir. 2013).

               At the time of the ALJ’s decision, plaintiff was 50 years old (Tr. 22). She has an

eighth grade education and work experience as a hotel housekeeper and hair stylist (Tr. 61).

Plaintiff claims she has been disabled since December 2014 due to pain in her knees and back, chest

pain with shortness of breath, anxiety, depression, deafness in her right ear, and pre-diabetic

numbness in her fingers and feet (Tr. 47-60, 241). She is also schizophrenic and obese and has an

IQ of 54-56 (Tr. 42, 55, 313, 352, 356, 368, 423, 484, 486).

               The ALJ found that plaintiff’s severe impairments are “intellectual disorder;

schizophrenia; adjustment disorder; degenerative changes - bilateral knees, status post bilateral total

knee arthroplasties; [and] obesity” and that her asthma and gastroesophageal reflux disease are

nonsevere (Tr. 23).1 The ALJ found that despite her impairments plaintiff has the residual functional


       1
        The ALJ made no findings regarding plaintiff’s other impairments. Plaintiff appears to
have abandoned these as bases for her disability claim, as she does not mention them in her

                                                  2
capacity (“RFC”) to perform a limited range of light work.2 A vocational expert (“VE”) testified

in response to a hypothetical question that a person of plaintiff’s age, education, and work

experience, and who has this RFC, could perform certain unskilled, light-level jobs such as a

collator, assembler, or inspector/hand packager (Tr. 62). The ALJ cited this testimony as evidence

that work exists in significant numbers that plaintiff could perform and determined that she is not

disabled (Tr. 30).

                 Having reviewed the administrative record and the parties’ briefs, the Court

concludes that the ALJ’s decision in this matter is not supported by substantial evidence because her



motion for summary judgment.
        2
            20 C.F.R. §§ 416.967(b) and 404.1567(b) define light work as follows:

                 Light work involves lifting no more than 20 pounds at a time with
                 frequent lifting or carrying of objects weighing up to 10 pounds.
                 Even though the weight lifted may be very little, a job is in this
                 category when it requires a good deal of walking or standing, or
                 when it involves sitting most of the time with some pushing and
                 pulling of arm or leg controls. To be considered capable of
                 performing a full or wide range of light work, you must have the
                 ability to do substantially all of these activities.

The ALJ found that plaintiff can perform light work

                 except the claimant can occasionally climb ramps and stairs, but
                 cannot climb ladders, ropes or scaffolds. The claimant can
                 occasionally balance, stoop, kneel, crouch, and cannot crawl. The
                 claimant must avoid use of hazardous machinery and exposure to
                 unprotected heights. The claimant can perform simple, routine tasks
                 performed in an environment free of fast paced production
                 requirements involving little to no independent judgment and
                 occasional routine work place changes. The claimant requires the
                 option to alternate between sitting and standing approximately every
                 20 minutes.

(Tr. 25.)

                                                  3
RFC evaluation of plaintiff is flawed. Since the hypothetical question incorporated this flawed RFC

evaluation, it failed to describe plaintiff in all relevant respects and the VE’s testimony given in

response thereto cannot be used to carry defendant’s burden to prove the existence of a significant

number of jobs plaintiff is capable of performing. Remand is also required because the ALJ did not

properly analyze whether plaintiff meets the criteria of one of the listed impairments.

               Plaintiff’s RFC evaluation is flawed for the following reasons. First, the ALJ failed

to consider the side effects of plaintiff’s medications. The record indicates that plaintiff takes, or

at various times has taken, a number of medications, including Voltaren, Norco, Tylenol No. 3 and

4, Singulair, Hydrocortisone, Naprosyn, Diphengydramine, Senna, Buspirone, Flexeril,

Clindamycin, Colace, Lovenox, Oxycodone, Protonix, Benadryl, Dilaudid, and Valium (Tr. 319,

321, 354, 366, 369, 384, 400, 403, 409, 412, 424, 429, 431-33, 435, 437, 439-40, 480, 502-03, 506),

some of which have known side effects. On her disability report, plaintiff indicated that several of

her medications make her feel sleepy (Tr. 279).

               The ALJ’s failure to make any findings as to this issue is an error requiring remand,

as the Sixth Circuit has held that the ALJ must evaluate “[t]he type, dosage, effectiveness, and side

effects of any medication” as part of the process of determining the extent to which side effects

impair a claimant’s capacity to work. Keeton v. Comm’r of Soc. Sec., 583 F. App’x 515, 532 (6th

Cir. 2014) (quoting 20 C.F.R. § 416.929(c)(3)(i)-(vi)). Further, hypothetical questions to vocational

experts must account for medication side effects. See White v. Comm’r of Soc. Sec., 312 F. App’x

779, 789-90 (6th Cir. 2009). On remand, the ALJ must determine which medications plaintiff was

taking during the relevant time period; make findings as to the nature and severity of these

medications’ side effects, if any; adjust her findings as appropriate regarding plaintiff’s RFC; and


                                                  4
incorporate these findings in proper hypothetical question(s) to the VE.

               Second, the RFC evaluation is flawed because the ALJ neglected to make required

findings concerning the effect, if any, of plaintiff’s obesity on her other impairments. At 5'-6" and

214   pounds     (Tr.   348),    plaintiff’s   body-mass      index    (“BMI”)     is   34.5.      See

https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm.            Under defendant’s

regulations, a person with a BMI over 30 is considered to be obese, and the ALJ must consider a

disability claimant’s obesity at all steps of the sequential process. See SSR 02-1p; 20 C.F.R. Pt. 404,

Subpt. P, App. 1 § 1.00Q (“when determining whether an individual with obesity has a listing-level

impairment or combination of impairments, and when assessing a claim at other steps of the

sequential evaluation process, including when assessing an individual’s residual functional capacity,

adjudicators must consider any additional and cumulative effects of obesity.”).

               In the present case, the ALJ found that obesity is among plaintiff’s severe

impairments (Tr. 23). While the ALJ asserted that she “considered the effects of the claimant’s

obesity in reducing the claimant’s residual functional capacity pursuant to SSR 02-01p” (Tr. 28),

she does not explain how she did so. In fact, there is no indication in the ALJ’s decision that she

gave any consideration to plaintiff’s obesity. On remand, the ALJ must make specific findings as

to the effect, if any, of plaintiff’s obesity on her other impairments. In particular, the ALJ must

determine whether and to what extent plaintiff’s obesity exacerbates her knee pain and/or diminishes

her ability to stand, walk, or concentrate. The ALJ must include any such findings in reevaluating

plaintiff’s RFC and, as appropriate, in framing revised hypothetical question(s) to the VE.

               Third, the RFC evaluation is flawed because the ALJ neglected to make a finding as

to whether plaintiff’s need to use a cane interferes with her ability to work while standing. The ALJ


                                                  5
found that plaintiff “requires the option to alternate between sitting and standing approximately

every 20 minutes” (Tr. 25). From this finding, it is apparent that the ALJ accepted, to some extent,

plaintiff’s testimony that her bilateral knee pain significantly reduces her ability to stand (Tr. 50, 57).

The ALJ noted that plaintiff is “status post bilateral total knee arthroplasties” (Tr. 23) and that she

“experiences pain in her knees” (Tr. 28). While these findings explain why the ALJ afforded

plaintiff a sit/stand option, the ALJ neglected to make a finding as to whether plaintiff can stand

unassisted. The ALJ noted plaintiff’s testimony, without accepting or rejecting it, that she “uses a

cane when standing” (Tr. 15). Plaintiff testified that she uses a cane “[b]ecause I can’t balance well”

(Tr. 53), and the record shows that plaintiff was prescribed a cane by her knee surgeon (Tr. 401) and

that she needs a “walking aid” both to reduce pain and for balance (Tr. 360). If plaintiff needs to

use a cane while standing, she would have only one hand available for working while in this

position, and in this event, according to the VE, light work would be precluded because “bilateral

use of the hands while sitting and standing” is usually required (Tr. 63). On remand, the ALJ must

determine whether plaintiff needs to use a cane while standing and, as appropriate, revise her RFC

evaluation and her hypothetical question(s) to the VE.

                Remand is also required in this matter because the ALJ did not adequately explain

her reasons for concluding that plaintiff does not meet the criteria of Listing 12.05B (“Intellectual

Disorder”). A claimant is deemed per se disabled under this Listing if she meets the following

criteria:

                1. Significantly subaverage general intellectual functioning evidenced
                by a or b:

                a. A full scale (or comparable) IQ score of 70 or below on an
                individually administered standardized test of general intelligence; or


                                                    6
               b. A full scale (or comparable) IQ score of 71-75 accompanied by a
               verbal or performance IQ score (or comparable part score) of 70 or
               below on an individually administered standardized test of general
               intelligence; and

               2. Significant deficits in adaptive functioning currently manifested by
               extreme limitation of one, or marked limitation of two, of the
               following areas of mental functioning:

               a. Understand, remember, or apply information (see 12.00E1); or

               b. Interact with others (see 12.00E2); or

               c. Concentrate, persist, or maintain pace (see 12.00E3); or

               d. Adapt or manage oneself (see 12.00E4); and

               3. The evidence about your current intellectual and adaptive
               functioning and about the history of your disorder demonstrates or
               supports the conclusion that the disorder began prior to your
               attainment of age 22.

20 C.F.R. § Pt. 404, Subpt. P, App. 1.

               The ALJ did not comment on whether ¶ 1 is met, but it plainly appears to be, as

plaintiff has full-scale IQ scores of below 70 (Tr. 313, 486). Nor did the ALJ comment on whether

evidence supports the conclusion that plaintiff’s intellectual disorder began before she turned 22,

as required by ¶ 3, and it will be for the ALJ to make this determination on remand.

               The ALJ found that ¶ 2 is not met because plaintiff is only mildly or moderately

limited in the four areas set forth in subparagraphs 2a-d (Tr. 23-24). However, the ALJ’s analysis

does not comport with the regulations that direct how a claimant’s functioning in these areas must

be evaluated, particularly as regards subparagraphs 2a, 2c, and 2d. Subparagraph 2a, concerning

a claimant’s ability to “[u]nderstand, remember, or apply information,”

               refers to the abilities to learn, recall, and use information to perform
               work activities. Examples include: Understanding and learning terms,

                                                  7
               instructions, procedures; following one- or two-step oral instructions
               to carry out a task; describing work activity to someone else; asking
               and answering questions and providing explanations; recognizing a
               mistake and correcting it; identifying and solving problems;
               sequencing multi-step activities; and using reason and judgment to
               make work-related decisions. These examples illustrate the nature of
               this area of mental functioning. We do not require documentation of
               all of the examples.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.00E1. Rather than making findings relevant to these

abilities, the ALJ found that plaintiff is moderately limited because she

               alleged that she has difficulty understanding what is said to her and
               driving.3 However, the claimant also stated that she could prepare
               meals, pay bills, take medications, take public transportation, and
               shop (Exhibits 3E, 4E). In addition, the record shows that the
               claimant was able to provide information about her health, describe
               her prior work history, and respond to questions from medical
               providers (Exhibits 3F, 4F).

(Tr. 23.) There is a complete “disconnect” between the areas of inquiry required by § 12.00E1 (i.e.,

“abilities to learn, recall, and use information to perform work activities”) and the ALJ’s findings

about certain of plaintiff’s activities and her limited ability to communicate non-work-related

information. More relevant to § 12.00E1 would be an assessment of plaintiff’s memory and

judgment, both of which appear to be severely compromised (Tr. 312-13, 349-51, 480-84).

               Subparagraph 2c, concerning a claimant’s ability to “[c]oncentrate, persist, or

maintain pace,”

               refers to the abilities to focus attention on work activities and stay on
               task at a sustained rate. Examples include: Initiating and performing
               a task that you understand and know how to do; working at an
               appropriate and consistent pace; completing tasks in a timely manner;


       3
          A claimant’s ability to drive has no apparent relevance to ¶ 2a. But whether relevant or
not, plaintiff did not testify that she has difficulty driving. Rather, she testified that she does not
know how to drive (Tr. 41). See also Tr. 259 (“I just don’t drive”).

                                                   8
               ignoring or avoiding distractions while working; changing activities
               or work settings without being disruptive; working close to or with
               others without interrupting or distracting them; sustaining an ordinary
               routine and regular attendance at work; and working a full day
               without needing more than the allotted number or length of rest
               periods during the day. These examples illustrate the nature of this
               area of mental functioning. We do not require documentation of all
               of the examples.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.00E3. Here the ALJ found “moderate limitations”:

               The claimant demonstrated some concentration difficulties during a
               consultative examination (Exhibit 3F). However, the claimant did
               not note any specific issues in this area. Moreover, the claimant said
               that she is able to prepare meals, watch TV, and manage funds
               (Exhibits 3E, 4E).

(Tr. 24.) Again, the disconnect between the areas identified as relevant by the regulations and those

mentioned by the ALJ is manifest. Further, “some concentration difficulties” during the November

2015 consultative examination is a gross understatement. During that examination, plaintiff “was

able to recall one of three objects immediately after I stated them to her, recalling pencil, but

forgetting ball and phone” (Tr. 349). Three minutes later, she was able to recall only one of the

three objects (Tr. 350). She was completely unable to do any of the simple calculations requested

of her, e.g., 4+7. Id. Similar testing in 2010 had similar results (Tr. 312). Psychological testing in

September 2016 likewise found “significant difficulties related to memory,” noting that “[s]everal

times during the assessment she would begin answering a question simply to forget what she had

been asked to do and have to ask the examiner to repeat what was just said” (Tr. 480).

               Finally, subparagraph 2d, concerning a claimant’s ability to “[a]dapt or manage

oneself,”

               refers to the abilities to regulate emotions, control behavior, and
               maintain well-being in a work setting. Examples include: Responding
               to demands; adapting to changes; managing your psychologically

                                                  9
               based symptoms; distinguishing between acceptable and
               unacceptable work performance; setting realistic goals; making plans
               for yourself independently of others; maintaining personal hygiene
               and attire appropriate to a work setting; and being aware of normal
               hazards and taking appropriate precautions. These examples illustrate
               the nature of this area of mental functioning. We do not require
               documentation of all of the examples.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.00E4. Here the ALJ found “moderate limitations”:

               The claimant asserted that she has difficulties dressing and bathing.
               That said, the claimant also stated that she is able to care for children
               (Exhibits 3E, 4E). Meanwhile, the objective evidence in the record
               showed the claimant to have appropriate grooming and hygiene and
               no problems with temper control (Exhibits 3F, 4F).

(Tr. 24.) Once again, the ALJ did not fully analyze the areas identified in the regulations as being

relevant to adapting or managing oneself. Grooming and hygiene are relevant, but the record shows

that plaintiff needs help dressing and bathing and that she sometimes urinates on herself (Tr. 58, 249,

257). The ALJ made no findings as to the other relevant areas, e.g., her ability to make plans for

herself independently. This ability appears to be severely compromised, as plaintiff testified that

when she uses public transportation “[s]omebody always walk to the bus stop with me and make

sure I get on the right bus” (Tr. 56).

               On remand, the ALJ must determine whether plaintiff meets the criteria of Listing

12.05B. Regarding subparagraphs 2a-d of that Listing, the ALJ must make record-based findings

which comport with the relevant areas of inquiry that are laid out in § 12.00E1-4.

               For the reasons stated above, the Court concludes that the ALJ’s decision in this

matter is not supported by substantial evidence. Remanding the matter for an award of benefits

would not be appropriate at this time because the record, in its current state, is not such that “proof

of disability is overwhelming or . . . proof of disability is strong and evidence to the contrary is


                                                  10
lacking.” Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994). Rather,

the matter must be remanded so that the record may be further developed to address the deficiencies

noted above. Accordingly,



               IT IS ORDERED that defendant’s motion for summary judgment is denied.



               IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment is granted

and this matter is remanded to defendant for further proceedings as required above. This is a

sentence four remand under § 405(g).



                                      s/Bernard A. Friedman
Dated: January 18, 2019               BERNARD A. FRIEDMAN
Detroit, Michigan                     SENIOR UNITED STATES DISTRICT JUDGE




                                                11
